              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00043-MR


STEVE LEE WALDEN MENIUS,         )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )
GASTON COUNTY DEPARTMENT OF )
SOCIAL SERVICES, et al.,         )                   ORDER
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on Plaintiff’s Motions to Amend

[Docs. 11, 12].

     A plaintiff may amend the complaint once as a matter of course within

21 days after serving the complaint, or within 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1).       A plaintiff may

subsequently amend with permission from the court which “shall be freely

granted when justice so requires.” Fed. R. Civ. P. 15(a)(2).

     Plaintiff’s Motions to Amend will be granted, subject to all applicable

rules and procedural requirements. Plaintiff shall have thirty (30) days in

which to amend his Complaint. Plaintiff must submit his Amended Complaint



        Case 3:20-cv-00043-MR Document 21 Filed 09/08/20 Page 1 of 3
on a § 1983 form, clearly identify the Defendants against whom he intends

to proceed and set forth facts describing how each of the Defendants

allegedly violated his rights. See generally Fed. R. Civ. P. 10(a). The

Amended Complaint will replace the original Complaint; piecemeal

amendment will not be permitted. The Court notes that Plaintiff has filed

several Letters and Declarations in which he appears to assert additional

claims [See Docs. 6, 7, 9, 16]. Any claims not included in the Amended

Complaint will be waived. See generally Young v. City of Mt. Ranier, 238

F.3d 567, 572 (4th Cir. 2001) (“an amended pleading ordinarily supersedes

the original and renders it of no legal effect.”) (citations omitted). If Plaintiff

fails to timely amend his Complaint in accordance with this Order, the Court

will proceed on his original Complaint [Doc. 1].

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motions to Amend

[Docs. 11, 12] are GRANTED. Plaintiff shall have thirty (30) days in which

to amend his Complaint in accordance with the terms of this Order. If Plaintiff

fails to amend the Complaint in accordance with this Order and within the

time limit set by the Court, this action will proceed on the original Complaint

[Doc. 1].

      The Clerk is instructed to mail Plaintiff a blank prisoner § 1983

complaint form along with a copy of this Order.


                                        2

        Case 3:20-cv-00043-MR Document 21 Filed 09/08/20 Page 2 of 3
IT IS SO ORDERED.
                    Signed: September 8, 2020




                                 3

 Case 3:20-cv-00043-MR Document 21 Filed 09/08/20 Page 3 of 3
